DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 5, and 9 are objected to because of the following informalities: 
In claim 3, “that could be seen” should read “that could not be seen”. 
In claim 4, “produces a couple of the images of the surrounding area of the vehicle, a” should read “produces multiple images of the surrounding area of the vehicle, including a.
In claim 5, “there-dimensional view image showing the vehicle including” should read “three-dimensional view image shows the vehicle including”. 
In claim 9, “claims 1” should read “claim 1”.  Appropriate correction is required.

Claim Interpretation
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations “a recognizing section recognizing an outer world outside a vehicle”, “a vehicle operation control section controlling an operation of the vehicle”, “an automatic parking control section performing a parking operation to park the vehicle at a target parking position that is determined with a predetermined measure”, “a display control section producing an image of a surrounding area of the vehicle from images taken of the surrounding area of the vehicle by an imaging device with which the vehicle is equipped”, and “wherein the display control section displays a vehicle body image…” (in claims 1-7) which are narrative in form have been given very little patentable weight, insomuch as the examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language (e.g. “electronic control unit configured/programmed to” perform the recited functions). In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
In this case, since the “sections” are directed to a programming of an electronic control unit in the Specification, the claims should recite “an electronic control unit configured/programmed to” perform the recited functions, rather than reciting a processor (which does not include the proper structure for both storing instructions/code and executing the instructions/code) and listing generic functional “sections” with no configuration/programming recited. The alternative is to recite an “electronic control unit configured/programmed to comprise” each of the “sections” which perform their respective functions; or an “electronic control unit that comprises” each of the “sections”, where the “sections” are configured/programmed to perform the recited steps.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a processor that comprises” followed by a list of functional limitations. However, a person having ordinary skill in the art would recognize that a processor is only a component of the disclosed electronic control unit, which alone cannot comprise the necessary elements for performing the recited steps, since a means for storing the code/instructions must be present. Therefore, the metes and bounds of the claim are rendered unclear. For continued examination “processor” is interpreted as “electronic control unit”.
Claims 1 and 8 recite “which makes a blind area to a driver in the surrounding area of the vehicle”, which is unclear because the limitation does not actual recite what is being made “to the driver” (e.g. is it being made visible, invisible, etc.). For continued examination, the limitation is interpreted as “which makes a blind area visible to a driver in the surrounding area of the vehicle”.
Claims 2-7 and 9 are also rejected by virtue of dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites “A storage medium storing a program for haying a computer function as the parking assisting device as claimed in claim 1” (it is noted that “claims 1” should read “claim 1”). It appears that this excludes the actual processor recited in claim 1 (i.e. failing to include all the limitations of the claim upon which it depends), since it does not recite inclusion of the processor, and also explicitly defines a separate computer for which the storage medium is intended to store a program for.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a “storage medium storing a program from having a computer function” is well-known to include an electric signal, and applicant’s Specification does not contain an explicit definition for the “storage medium” which excludes this interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka et al (US 2020/0035207A1) in view of Ikeda et al (US 2013/0166190A1).
Regarding claims 1, 4, 8, and 9, Maruoka teaches a driving and parking assisting device (Figures 1-4; Paragraphs 0040-0067), comprising an electronic control unit (14; Figures 3-4; Paragraphs 0042, 0044-0047, 0055) configured to include: a recognizing section recognizing an outer world outside a vehicle (Paragraphs 0044, 0046-0047, 0057-0058, 0060); a vehicle operation control section controlling an operation of the vehicle (Paragraphs 0042, 0049-0052, etc.); and a display control section (illustrated in Figures 3 and 4) producing an image of a surrounding area of the vehicle from images taken of the surrounding area of the vehicle by an imaging device (15) with which the vehicle is equipped (Paragraphs 0043-0044, 0046-0047, 0055-0059), wherein the display control section displays a vehicle body image of the vehicle and the image of the surrounding area of the vehicle on which the vehicle body image is superimposed, the vehicle body image shows a portion of the vehicle made translucent, which makes a blind area visible to a driver in the surrounding area of the vehicle (Figures 5-9, 12-16 and 20-22; Paragraphs 0061-0081), and the portion of the vehicle made translucent is changed according to a direction in which the vehicle is running (Paragraphs 0076-0077, 0108-0110, 0128-0129). 
Maruoka teaches that the display control section produces a three-dimensional view image of the vehicle (as seen in the figures cited above).
Maruoka does not teach an automatic parking control section performing a parking operation to park the vehicle at a target parking position that is determined with a predetermined measure; and does not teach a top plan view image showing the surrounding area along a whole periphery of the vehicle. 
Ikeda teaches a parking assisting device (Abstract; Figures 1-7) comprising an electronic control unit (50; Paragraphs 0043-0046) configured to include: a recognizing section recognizing an outer world outside a vehicle (via cameras 1 of periphery information obtainment unit 11); a vehicle operation control section controlling an operation of the vehicle (Paragraph 0064; also described throughout Specification); an automatic parking control section performing a parking operation to park the vehicle at a target parking position that is determined with a predetermined measure (Paragraphs 0064-0067 and/or 0068-0072); and a display control section producing an image (on monitor 21) of a surrounding area of the vehicle from images taken of the surrounding area of the vehicle by an imaging device with which the vehicle is equipped, including a top plan view image showing the surrounding area along a whole periphery of the vehicle (Figures 3-7; Paragraphs 0051, 0061-0065).
Ikeda teaches that the automatic parking control with a generated top plan view image showing the surrounding area along a whole periphery of the vehicle provides more accurate parking and provides the occupant with a better understanding of the conditions in the periphery of their vehicle to prevent causing damage to neighboring vehicles (Paragraphs 0002-0003, 0006-0007, 0025, 0029, and 0031).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Maruoka, such that the electronic control unit is configured with an automatic parking control section performing a parking operation to park the vehicle at a target parking position that is determined with a predetermined measure, and displays a top plan view image showing the surrounding area along a whole periphery of the vehicle for the automatic parking control, as suggested and taught by Ikeda, in order to provide more accurate parking and provide the occupant with a better understanding of the conditions in the periphery of their vehicle to prevent causing damage to neighboring vehicles.
Regarding claim 2, the modified device of Maruoka discloses the invention of claim 1 as discussed above, and Maruoka teaches that the display control section displays the vehicle body image showing a front portion of the vehicle made translucent when the vehicle is running frontward, while the display control section displays the vehicle body image showing a rear portion of the vehicle made translucent when the vehicle is running rearward (Paragraphs 0077; Figure 8).
Regarding claim 3, the modified device of Maruoka discloses the invention of claim 1 as discussed above, and Maruoka teaches that the display control section displays the vehicle body image showing a front portion of the vehicle made translucent when the vehicle is running frontward, while the display control section display control section displays an image of an actual road surface that could not be seen without the portion of the vehicle made translucent, the image of the actual road surface being superimposed on an image of the portion of the vehicle made translucent (Paragraphs 0076-0077; Figures 8, 12-15, and 22).
Regarding claim 5, the modified device of Maruoka discloses the invention of claim 4 as discussed above, Maruoka teaches that the vehicle body Image superimposed on the three-dimensional view image show the vehicle including the portion of the vehicle made translucent (as discussed in the paragraphs cited above, and illustrated in the figures cited above); and Ikeda teaches that the vehicle body image superimposed on the top plan view shows the vehicle that does not have any portion made translucent (Figures 3-7).
Regarding claim 6, the modified device of Maruoka discloses the invention of claim 1 as discussed above, and Maruoka does not teach making the translucent portion transparent upon parking completion. Therefore, it is assumed to teach that the translucent portion is made "untransparent".
Regarding claim 7, the modified device of Maruoka discloses the invention of claim 2 as discussed above, and teaches that there is a difference in a size of the portion of the vehicle made translucent between the front portion and the rear portion of the vehicle (depending on the conditions, as discussed and illustrated in the paragraphs and figures cited above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747